Exhibit MEDTOX® Scientific, Inc. Fourth Quarter Conference Call February 10, 2010 Kevin Wiersma, MEDTOX - COO - Laboratory Services Division and CFO: Good morning everyone.I’m Kevin Wiersma, chief operating officer of the MEDTOX Laboratory Services division, and also CFO of the company.Welcome to our fourth quarter conference call. Before Dick Braun, our CEO, begins our prepared presentation, I’d like to cover one administrative item:Forward looking statements in our conference call today are made under the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Any such statements are subject to risks and uncertainties that could cause actual results to differ materially from those anticipated. Such factors are described from time to time in the Company's Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. Our call today is in listen-only mode, and we would also like to welcome those listeners who have accessed this morning’s call on the internet.Following our prepared remarks, we’ll have a question and answer session that is accessible to institutional investors and qualified financial analysts covering MEDTOX and our industry.We look forward to your questions. Also joining us for our call is Jim Schoonover, our chief marketing officer, and at this time I’m pleased to introduce Dick Braun, CEO of MEDTOX. Dick Braun, MEDTOX - Chairman, President & CEO Thank you, Kevin. In our Laboratory Segment drugs-of-abuse business again showed solid growth in new sales.Due to economic conditions, that growth was negatively impacted by lower revenues from existing clients for a net decrease of $4.0 million dollars for the year. The net decrease in DAU revenues has trended down from Q1 to Q4; in fact in December we had a net increase of 5.1%. Clinical laboratory revenues (excluding Clinical Trial Services) increased 18.5% for the year. This increase is attributed to our clinical laboratory expansion and diversification initiatives undertaken in the last year. Within the clinical laboratory, Clinical Trial Services revenues for the year increased by 1.9%. CTS is project oriented and subject to variability. Through the first three quarters, revenues were up 27% over the prior year. But like others, we experienced a slowdown in R&D efforts and deferral of projects in the second half of the year by our biopharmaceutical clients, especially in the fourth quarter.New signed protocols and verbal commitments are strong going into 2010, and we expect increased activity in the second half of the first quarter.We also added seven new pharma clients in 2009. In the Diagnostic Segment, revenues were down year over year, but flat for the fourth quarter.Sales of devices sold into the hospital and government markets increased in the quarter. Revenue growth was negatively impacted by lower sales to workplace drugs-of-abuse clients by 21.3% for the year, and which trended down to 7.7% for the quarter. We also experienced lower revenues from contract manufacturing which we are phasing out. We continue to expand and diversify in our core markets, and are experiencing positive results from those efforts and investments. While we are being negatively impacted in our drugs-of-abuse business because of economic conditions affecting hiring patterns, new client growth in the laboratory drugs-of-abuse business continues to be strong, and we are optimistic that will carry into 2010; and the negative spread is narrowing. Based on a successful emphasis on expense control, the growing number of signed protocols and awarded business in CTS, and new service offerings in our Clinical Laboratory, we are well positioned for Kevin … Kevin Wiersma, MEDTOX - COO - Laboratory Services Division and CFO: Thank you, Dick.Here are some details regarding the quarter and the year. Revenues were $19.9 million in the quarter, down 4.6% from the fourth quarter of last year.For the full year, revenues were $84.1 million, down 2.0% from last year. In our lab business, fourth quarter revenues were $15.5 million, down 5.8% from the fourth quarter of last year.For the full year, revenues in our lab business decreased 0.4% to $65.9 million. Revenues from drugs-of-abuse testing decreased 5.7% for the fourth quarter and 9.9% for the year.This was due to a 18% and 24% decline in revenues from our existing drugs-of-abuse clients for the quarter and year, respectively, due to challenging economic conditions affecting hiring decisions.The decreases were mitigated by strong revenues from new accounts. Revenues in our clinical and other laboratory services were down 5.8% in the fourth quarter due to a decline in testing for Clinical Trial Services.Clinical revenues, excluding Clinical Trials Services, were up 13.3% from the fourth quarter of last year. For the full year, revenues in our clinical and other laboratory services were up 14.2% due to growth generated by our expanded clinical laboratory capabilities. In our diagnostic product business, fourth quarter revenues were $4.4 million, flat with the fourth quarter of last year.For the full year, diagnostic revenues declined 7.3% to $18.3 million due to a 21.3% decrease in revenues from device sales in the workplace market. Our overall gross margin was 34.7% in the fourth quarter, down from 39.5% last year.For the full year, our overall gross margin was 36.7% down from 42.3% last year. Our lab business operated at a 29.0% margin in the fourth quarter, down from 33.9% in the fourth quarter of last year.For the year, gross margin in our lab business was 31.0% down from 37.0% last year.Lab gross margins were impacted by the drop in drugs-of-abuse testing revenues over a highly fixed cost structure and increased costs associated with our clinical laboratory expansion. Margins in our Diagnostic division were 55.1% in the fourth quarter, compared to 60.1% last year.For the year, gross margins in our Diagnostic division were 57.4% compared to 60.3% last year.The decrease reflects a shift in sales mix of POCT devices, with a decrease in sales of higher margin PROFILE® devices in the workplace market and an increase in sales of lower margin SURE-SCREEN® devices in the government market. For the quarter, our selling, general and administrative expenses were $6.8 million, up from $6.5 million in the fourth quarter last year.For the full year, our selling, general and administrative expenses increased to $26.7 million, or 31.7% of revenues, compared to $24.3 million, or 28.3% of revenues, last year.The increase in both periods was primarily associated with an increase in sales and marketing expense; the reclassification of $190,000 and $525,000 for the quarter and year, respectively, from other expenses which were determined to be more appropriately classified in SG&A expenses; and an increase in our retirement plan obligation which corresponds to increases in the related marketable equity securities held in trust to fund this obligation.The increase in retirement plan expense associated with the obligation was offset by a corresponding investment gain being recorded in other income (expense).For 2010, we anticipate selling, general and administrative expenses to decrease as a percentage of sales. Research and development expenses were $0.6 million in the quarter, even with the fourth quarter last year.For the year, research and development expenses were $2.3 million compared to $2.4 million last year and were held constant at 2.7% of revenues.We expect R&D expenses to remain at a similar level as a percentage of sales in 2010. We recorded other income of $189,000 in the quarter compared to other expense of $392,000 last year.For the year, other income was $79,000 compared to other expense of $991,000.The income in the current quarter and year was due to the reclassification of $190,000 and $525,000, respectively, to SG&A, as well as an investment gain on our marketable equity securities held in trust. In terms of the balance sheet, our trade receivables are up from their previous year-end level due to the timing of sales and cash receipts.Our days sales outstanding was 61.2 days for the year compared to 56.4 days last year.Our bad debt expense for the year remains below 1.0% of sales. For the year, capital expenditures were $4.9 million.We anticipate capital expenditures for 2010 to be approximately $5 million. Depreciation and amortization was $5.4 million for the year. Cash flow from operations was $5.8 million for the year. This concludes our review of the Company’s financial performance. Dick Braun, MEDTOX - Chairman, President & CEO Thank you, Kevin.We would now be glad to take any questions that you may have. QUESTION AND ANSWER Steven Crowley - Craig-Hallum Capital Group - Analyst Good morning, gentleman. So let's talk about a couple things. First of all, the area that gave you some fits in the fourth quarter, the clinical trials related business. You mentioned in the press release and your prepared commentary some reasons for encouragement, including, I think, some reference to backlog and your reference to customer count going up. Especially on the customer front, can you give us a little bit of frame of reference for what adding seven new pharma clients might mean? How big is your base? How significant a new swath of customers is that? And maybe talk through some of what you see happening in 2010 in that business. Dick Braun - MEDTOX - Chairman, President & CEO Steve, this is Dick. It's difficult to predict exactly how much revenue will be generated by each of those clients, so I really can't get much visibility into that, even though we assume it will be positive. To get a little more specific, the signed protocols and verbal commitments that we have received and we’ve cautioned that these things can move around, which was obvious in the fourth quarter are approximately $9 million going into the year, which obviously exceeds our total revenues in 2009. And also, Jim may have some comments with regards to what's going on out there with the biopharmaceutical clients right now. Jim Schoonover - MEDTOX - VP &
